PER CURIAM.
Appellant’s conviction is affirmed because it appears that appellant was aware of the risks involved in rejecting the plea offer prior to the prosecutor withdrawing that offer. See Bordenkircher v. Hayes, 434 U.S. 357, 98 S.Ct. 663, 54 L.Ed.2d 604 (1978). Appellant’s habitual violent felony offender sentence is affirmed under the authority of Ross v. State, 601 So.2d 1190 (Fla.1992); Tillman v. State, 609 So.2d 1295 (Fla.1992); Becker v. State, 612 So.2d 559 (Fla.1992); Reeves v. State, 612 So.2d 560 (Fla.1992).
AFFIRMED.
ERVIN, SMITH and BARFIELD, JJ., concur.